Citation Nr: 9912219	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-06 650	)	DATE
	)
	)


 On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for herniated discs at L4-
L5 and L5-S1.



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 



INTRODUCTION

The veteran served on active duty from January 1985 to July 
1985 and again from February 1987 to May 1990.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1995 rating decision of the New 
York, New York Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the veteran's claim for 
service connection for herniated discs at L4-L5 and L5-S1.

The Board notes that the veteran was scheduled for a hearing 
before a traveling member of the Board in November 1997, but 
he failed to report for the hearing or to request a new 
hearing.  In January 1998, the Board remanded the case to the 
RO for further evidentiary development.  The case has now 
been returned to the Board for completion of appellate 
consideration.


FINDINGS OF FACT

1.  The veteran's claim that his current back disorder was 
incurred during service was not accompanied by any medical 
evidence to support that allegation.

2.  The claim for service connection for herniated discs at 
L4-L5 and L5-S1 is not plausible.


CONCLUSION OF LAW

The claim of service connection for herniated discs at L4-L5 
and L5-S1 is not well-grounded.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The only service medical records available for the veteran 
are a January 1985 report of medical history, prepared in 
conjunction with his enlistment examination, and a report of 
his enlistment examination, dated in January 1985, as well as 
results of an audiogram performed in January 1985.  Clinical 
evaluation of the spine on the enlistment examination 
revealed normal findings, and he made no complaint of any low 
back problems.  

The record reflects that the RO has made several attempts to 
obtain the veteran's service medical records from the 
National Personnel Record Center (NPRC).  In January 1998 
this matter came before the Board and was remanded to the RO, 
in order for the RO to make another attempt to obtain the 
service medical records.  The RO sent another request to the 
NPRC in February 1998, requesting any available service 
medical records, including sick call reports from 1987 to May 
1990, and a copy of the physical examination at induction and 
at discharge.  In March 1998 the NPRC sent records from the 
veteran's enlistment in 1985, indicating that the "available 
records requested" were forwarded.  Hence, it appears that 
there are no other service medical records available for the 
veteran.  

In a claim received in April 1994, the veteran reported that 
in April 1993, an MRI of the lumbar spine showed a small 
centrally herniated disc at L4-L5, associated with 
degenerative disc disease, and a bulging disc at L5-S1.  He 
claimed that he had pain in this area since his active duty 
service in Germany, during which he went on sick call for low 
back pain, and nothing was done. 

In a letter dated in August 1994, Michael S. Small, D.C., 
indicated that the veteran was treated in their office 
(Suffolk Chiropractic Center) for a work-related injury dated 
October 20, 1992.  The veteran's diagnoses were low back 
syndrome accompanied with radiculitis, a herniated disc at 
the level of L4-L5 and a bulging disc at the level of L5-S1.  
Dr. Small opined that, due to the positive MRI findings, the 
veteran would have a permanent partial disability in the 
lumbar spine.

Received in August 1994, VA medical center treatment records 
dated from August 1993 to June 1994, showed that the veteran 
received treatment for low back pain.  In March 1994 he 
reported having lower back pain for the past 2 years.  He 
reported that he injured his low back in October 1992 in a 
warehouse, and went directly to a chiropractor, who had been 
treating him ever since.  The MRI showed a small centrally 
herniated disc at L4-L5, associated with degenerative disc 
disease, and a bulging disc at L5-S1.  The diagnostic 
impression was degenerative disc disease of L4-L5-S1.  In 
April 1994 he reported lumbar pain radiating down both lower 
extremities to knee level.  He was noted to be status post 
lifting injury in the '80s.  In May 1994 it was noted that 
the veteran hurt his back "lifting" on the job in October 
1992, and it was reported to his employer.

On VA examination in December 1994 the veteran reported an 
onset of back pain in 1988 in service, and claimed he saw 
doctors in service.  He complained of intermittent back pain, 
that hurt with lifting and bending.  The diagnoses were 
herniated IV disc, L4-L5 (history of diagnosis by MRI 1988) 
and intermittent back pain.  

In a letter dated in December 1995 from the Northport VAMC, 
it was noted that the veteran had chronic lower back pain 
which impeded his ability to do jobs where he had to bend 
over.  It was also noted that he could not lift anything over 
10 pounds.

In February 1996, the veteran testified at a hearing at the 
RO.  He claimed that while he was in service in Germany, from 
1987 to 1990, he started feeling low back pain due to 
exercising and working conditions.  He indicated that in 
approximately 1989 he went to sick call for low back pain, 
and the doctor told him to use Bengay on his lower back.  He 
reported that after his separation from service, the pain 
persisted.  He testified that in 1991 or 1992, when he was 
working out of a warehouse, he experienced stronger pains, 
causing him to go to a chiropractor.  He was then referred to 
a doctor who performed an MRI, which showed a bulging disc 
and a herniated disc.  He claimed he had no problems with his 
back before he went into service.  He did not remember any 
particular incident in service that caused his low back pain, 
but he could feel the pain when he was doing PT and when he 
was doing heavy lifting in the kitchen as a cook.  He was a 
cook throughout his period of service from 1987 to 1990.  He 
claimed that when he went on sick call only once regarding 
his low back pain.  When he was discharged from service, he 
did not think a complete physical was performed.  He claimed 
that when he worked in the warehouse, he started to have back 
pain, and at that time he decided to seek medical treatment 
for his back.  He testified that he had no injury while 
working at the warehouse.  He reported that since he found 
out he had a herniated disc and a bulging disc, he had not 
been able to perform the same way, and was having problems at 
his current job at the Northport VAMC.  He indicated that 
between the time he got out of service, and the time he went 
to see the doctor, he treated his back with over the counter 
medications and by limiting his activities. 

Received at the hearing in February 1996 was a letter dated 
in April 1993, from Albert Zilkha, M.D.  Dr. Zilkha reported 
that a high resolution MRI of the lumbar spine was performed 
showing findings consistent with disc desiccation, and 
showing a small centrally herniated disc seen at L4-L5, and a 
bulging disc at L5-S1.  

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. §§ 1131.

The law provides that a claimant for benefits under a law 
administered by the Secretary of the United States Department 
of Veteran Affairs (VA) shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded. 38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If he has not presented a well grounded claim, his appeal 
must fail, and there is no duty to assist him further in the 
development of his claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for herniated discs at L4-L5 and L5-S1 
is not well grounded.  To sustain a well grounded claim, the 
veteran must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation. Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  As explained below, the veteran's low back 
disability has not been shown to have been a chronic 
condition which began in service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

Unfortunately, the veteran's service medical records are 
unavailable.  In cases where the veteran's service medical 
records are unavailable through no fault of his own, there is 
a heightened obligation to explain findings and conclusions 
and to carefully consider the benefit of the doubt doctrine 
under 38 U.S.C.A. § 5107(b).  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).

The veteran contends that his current back disorder had its 
onset during his period of service from 1987 to 1990.  The 
record reflects that the veteran currently has low back 
disability.  Hence, the first prong of Caluza is satisfied.  
There must also be evidence of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence).  As 
indicated above, there are no service medical records 
available for the veteran's period of active duty from 1987 
to 1990, the period in which he alleges the low back pain 
started.  Hence, there is no other medical evidence to 
corroborate his contentions.  Although the veteran contends 
that his present low back disorder is related to service, he 
has submitted no medical evidence for treatment of a back 
disorder until April 1993, three years after his separation 
from service.  The Board notes that this treatment followed a 
work-related back injury that the veteran sustained in 
October 1992.  These records make no reference to an 
inservice injury or an inservice onset of low back pain.  
There is one notation, in April 1994, that he was "status 
post lifting injury in the 80's".  However, there is no 
other reference to such an injury, nor is there any 
indication that this reported injury occurred in service.  In 
this regard, the Board also notes that the VA examiner's 
diagnosis in December 1994 of "herniated IV disc, L4-L5 
(history of diagnosis by MRI 1988)".  There is no evidence 
of an MRI in 1988.  It appears that the examiner may be 
referring to MRI findings from 1993, which are included in 
the claims folder, which do show a herniated disc.  In any 
event, this diagnosis regarding findings in 1988 would be 
based entirely on the medical history provided by the veteran 
at the examination.  In Black v. Brown, 5 Vet. App. 177 
(1993), the Court determined that the Board is not bound to 
accept a medical opinion years after service when an examiner 
relies on history provided by the veteran.  

Nevertheless, assuming that the veteran did have an onset of 
low back pain in service, for the purpose of determining 
whether the claim is well grounded, there is still no 
competent (medical) evidence of a relationship (or nexus) 
between the current disability and service.  King, supra.  
The nexus may be established by showing that the disability 
manifested in service was chronic, by a continuity of 
symptoms, or with medical opinions.  As indicated above, 
there is no competent medical evidence that his low back 
disability was chronic in service. Although he has alleged 
continuity of low back symptomatology since service, there is 
no competent evidence relating his current low back 
disability to that symptomatology.  Savage, supra.  The 
veteran has repeatedly alleged that his current back 
disability is related to service.  He claims that he had to 
do heavy lifting as a cook in service, and that this caused 
his low back pain and caused the herniated discs at L4-L5 and 
L5-S1.  However, lay statements, such as the veteran's own 
assertions that his current back disorder is related to 
service, are not competent evidence in this matter.  As a 
layperson, he does not have the expertise to opine regarding 
medical etiology.  Layno v. Brown, 6 Vet. App. 465 (1994).  

Absent competent medical evidence showing that the veteran's 
back disorder is related to service, the claim is not well-
grounded, and he has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the evidence submitted does not cross 
the threshold of mere allegation.  Caluza, supra.  Thus, the 
instant claim is not well grounded as it lacks plausibility 
and must therefore be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for herniated discs at L4-L5 and L5-S1 is 
denied.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals



 

